Citation Nr: 0217551	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  94-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
residuals of a gunshot wound to the left (major) shoulder.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the neck.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to November 1945 and regular Philippine Army service from 
November 1945 to March 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of the United 
States Court of Appeals for Veterans Claims (Court) dated 
October 19, 2000, which vacated an October 1998 Board 
decision and remanded the case for additional development.  
The October 1998 Board decision had granted an increased 
50 percent disability rating for residuals of a gunshot 
wound to the left (major) shoulder and denied an evaluation 
in excess of 30 percent for residuals of a gunshot wound to 
the neck.  The Secretary's Motion, which the Court Order 
granted, requested that the Board's grant of a 50 percent 
rating for the left shoulder gunshot wound be preserved.  
Hence, that grant by the Board became final.  The appeal 
arose from a February 1994 rating decision by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO for additional 
development in August 1996 and in June 2001.  A review of 
the record shows the requested development has been 
completed to the extent possible. 


FINDINGS OF FACT

1.  The veteran's left (major) arm gunshot wound residuals 
are manifested by injuries to Muscle Groups (MGs) I, II, III 
and IV, including no more than severe injuries to MGs I and 
II and healed fracture of the scapula; ankylosis of the 
shoulder is not shown.

2.  The veteran's residuals of a gunshot wound to the neck 
are manifested by no more than severe injury to the muscles 
acting on the neck; ankylosis of the neck is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent rating for residuals of 
a gunshot wound to the left (major) shoulder is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.14, 4.55, 4.56, 4.71a, 4.73, 
Codes 5200, 5201, 5301, 5302, 5303, 5304 (2002) and 
38 C.F.R. § 4.55(b) (effective prior to July 3, 1997).

2.  A rating in excess of 30 percent for residuals of a 
gunshot wound to the neck is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.14, 4.55, 4.56, 4.71a, 4.73, Codes 5290 and 5323 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA in the June 2001 
remand order and development in accordance with VCAA was 
requested by the RO in correspondence dated in July 2001 and 
September 2001.  Well-groundedness is not an issue.  By 
various documents during the course of this appeal the RO 
has advised the veteran of the evidence necessary to 
substantiate his claim.  For example, he was advised of the 
applicable law and regulations and, in essence, the 
deficiencies of his claim in the February 1994 rating 
decision, the May 1994 statement of the case, and the 
December 1994, September 1997, and August 2002 supplemental 
statements of the case.  These documents adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  He 
was notified that he was responsible for submitting 
information relating to relevant treatment, and that VA 
would secure all available medical records.  He was advised 
of his right to a personal hearing, and he was provided VA 
examinations to determine if he met the requirements for a 
higher rating.  

In correspondence dated July 3, 2001, and September 24, 
2001, the RO specifically requested the veteran to submit 
the clinical records of his October 19, 1996, treatment at 
the Baguio Medical Center or, alternatively, to provide 
authorization for VA to obtain them.  The subsequent record 
shows the veteran never provided the requested records or 
authorization.  Therefore, the Board finds an additional 
attempt to obtain them would be futile.  As he has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

In action against the enemy in March 1945 the veteran 
sustained wounds to the posterior neck and shoulder.  He was 
initially treated at a field facility, then evacuated to an 
army hospital, where he was kept for treatment for a number 
of months.  The records of that initial treatment are not 
available.  Ratings of 30 percent for the neck and 40 
percent for the left shoulder have been in effect since 
1964, and are protected.
A November 1949 VA orthopedic examination revealed an oval-
shaped, elevated, nonadherent, slightly tender scar to the 
left side of the back of the neck, 1/2 inch in diameter.  
There was another L-shaped scar at the upper right side of 
the back of the neck at almost the base of the skull, 1 inch 
by 1 inch by 1/4 inch, which was nonadherent and slightly 
tender.  Forward and lateral motion, as well as rotation of 
the head were slightly impaired.  There was an entrance scar 
to the lateral side of the deltoid region of the proximal 
end of the left arm, which was 3/8 inch in diameter, non-
tender and nonadherent.  There was a big exit scar at the 
inferior angle of the left scapula, with elevated irregular 
surface, which was 11/2 inches by 1 inch, which was 
nonadherent and nontender.  Flexion of the left arm was free 
in an arc from 0 to 120 degrees and lost beyond.  Abduction 
was free in an arc from 0 to 100 degrees and lost beyond, 
with extension to 15 degrees.  X-ray examination disclosed 
multiple metallic foreign bodies in the soft tissue of the 
neck behind the cervical spine, the largest fragment 
measuring .1 by .1 centimeter (cm).  An old, healed fracture 
of the inferior angle of the scapula was shown appearing as 
a bone defect.  It was circular and linear in shape, with a 
total length of approximately 1.5 cm by .3 cm wide.  The 
diagnosis was shrapnel wound residuals of the neck and left 
shoulder, with healed scars, limitation of neck and left 
shoulder motion, an old, healed fracture at the inferior 
angle of the left scapula, multiple metallic foreign bodies 
in the soft tissue of the neck, and muscle injury to MGs I, 
II, III, IV, and XXIII.

On October 1965 VA neurological examination, the veteran 
walked and moved about with a straight, stiff neck.  Neck 
movements in any direction were very limited by pain.  
Hypoesthesia was noted over the posterior neck region on the 
scar area and completely outlining the upper part of the 
trunk, extending down on a horizontal line joining the angle 
of the scapula.  There were no sensory deficits to pinprick 
and vibration.  There were no detectable motor deficits on 
either side but there seemed to be voluntary weakness during 
muscle testing of the upper extremities, as well as the 
appearance of coarse tremors which were not noted when the 
hands were formally examined.  The impression was sensory 
findings that could not be explained by the anatomical 
distribution of the cervical or thoracic spinal nerves.  The 
tremors could be explained by tension and anxiety during 
testing.  The weakness was thought to be explained as on a 
voluntary basis.  The examiner added that there was no 
detectable evidence of injury to the cervical spinal cord or 
cervical spinal nerves. 

On VA orthopedic examination in November 1965, the veteran 
complained of left shoulder pain and numbness, radiating 
down the left upper extremity, pain and numbness in the 
neck, and frequent headache.  The neck and left shoulder 
scars and missile entry and exit points were described.  The 
cervical spine demonstrated 30 degrees of forward flexion, 
20 degrees of backward extension, 30 degrees of right 
lateral flexion, 15 degrees of left lateral flexion, 30 
degrees of right rotation and 20 degrees of left rotation.  
Left arm forward flexion was from 0 to 135 degrees, 
abduction was from 0 to 120 degrees, and extension was from 
0 to 15 degrees.  The muscles involved included the deltoid 
trapezius, latissimus dorsi and teres major and minor and 
deltoid.  The diagnoses included residuals of shrapnel 
wounds to the neck, with metallic foreign bodies and 
residuals of a through and through gunshot wound to the left 
arm and left hemothorax, with metallic foreign bodies and 
involvement of the deltoid and trapezius.

Private hospital records dated in March 1968 show the 
veteran was treated for cervical radiculitis at the Pines 
City Doctors' Hospital.  

VA hospital records dated from March to September 1968 show 
the veteran was admitted after complaining of shooting pain 
at the nape of his neck radiating to the left side of his 
body.  Final diagnoses included multiple sclerosis and left 
hemiparesis.

Private medical records dated in November 1974 include a 
diagnosis of hypertrophic arthritis to the cervical spine 
with narrowing of the intervertebral foramina.  

A May 1984 VA X-ray examination report noted a diagnosis of 
minimal hypertrophic degenerative disease to C5 and C6.  
There were shadows of increased density, possibly metallic 
foreign bodies, to the soft tissue of the nape of the neck.  
A January 1989 private medical report from Dr. E.U.G., 
identified as a Senior Resident Physician of the Department 
of Surgery at the Region 1, Integrated Provincial Health 
Office in Trinidad, Benguet, noted diagnoses of residuals of 
gunshot wounds to the left shoulder region and left scapula 
with injuries to MGs I, II, and III and severe peripheral 
nerve injury.  A diagnosis of residuals of a gunshot wound 
to the neck, MG XXIII, was also provided.  

In correspondence dated in May 1993 the veteran requested an 
increased rating for his service-connected disabilities.  He 
stated the disorders had worsened since his last VA 
examination and complained of continuous neck pain and 
shoulder, arm, and leg numbness.  

In a July 1993 private medical opinion Dr. E.F.B. noted the 
veteran had complained of upper extremity numbness but that 
cervical X-rays revealed only minimal osteoarthritic changes 
with residuals metallic foreign bodies.  It was the 
physician's opinion that the veteran's symptoms could not be 
attributed to his service-connected injuries but were due to 
senile cervical osteoarthritis.

A September 1993 VA muscle injury examination noted atrophy 
to the muscles of the left deltoid.  It was noted that the 
muscles that had been penetrated included MGs I, II, III, 
and XXIII.  All scars were nontender, hyperpigmented, and 
flat.  There was no evidence of adhesions or muscle hernia.  
Left shoulder strength was fair and there was evidence of 
tenderness to the left shoulder.

At a hearing in August 1994, the veteran testified that he 
had burning pains in his left shoulder and neck and could 
barely raise his left arm.  In a September 1994 statement, 
he indicated that he had lost the use of his left hand.

In August 1996, the Board remanded the case for records of 
all treatment the veteran received for his service-connected 
disabilities since 1993.  The veteran was also to be 
afforded VA orthopedic and neurological examinations.

In October 1996, the veteran submitted statements indicating 
that two physicians who had treated him prior to 1993 had 
died and that no medical records were available from their 
offices.  He reported that he had been evaluated by an 
orthopedic specialist regarding surgery to remove retained 
foreign bodies, and he submitted a medical certificate from 
that specialist.  The veteran asserted that he had retained 
foreign bodies in his neck, which were shrapnel fragments 
rather than the residuals of a wound by a single missile.  

An October 1996 medical certificate from Baguio City Medical 
Center indicates that the veteran was treated there in 
October 1996 for cervical osteoarthritis with neuropathy.  
In a March 1997 statement, the veteran indicated that his 
service-connected disabilities are so severe that he cannot 
move his hands from his sides.

A March 1997 letter from the Republic of the Philippines 
Veterans Memorial Medical Center reported that the veteran 
had not received treatment at that facility since 1993.

A June 1997 VA orthopedic examination noted the veteran had 
normal bilateral muscle bulk and scars from one to three 
centimeters long over the posterior neck area at the C4 
level, the posterolateral aspect of the left deltoid, and 
the left shoulder.  There were no adhesions and no tendon 
damage.  The veteran complained of numbness and a 10 to 15 
percent sensory loss over the entire left upper extremity.  
The examiner recommended X-ray examination and 
electromyograph (EMG) evaluation.  The diagnosis was gunshot 
wounds to the cervical and left shoulder/scapula areas with 
probable nerve injury.

A June 1997 EMG evaluation revealed minimal resting tremors, 
decreased left upper extremity sensation, and positive deep 
tendon reflexes.  The EMG study was within normal limits 
over the left upper extremity except for diminished 
recruitment on voluntary contraction.  X-ray examination in 
June 1997 VA of the left humerus and left shoulder revealed 
no fractures or dislocation and that the rest of the osseous 
structures were intact.  The diagnosis was normal left 
humerus and left shoulder.

A July 1997 VA neurological examination report noted there 
were no clear focal weakness, atrophy or winging of the 
scapula.  Deep tendon reflexes were active and equal, and 
muscle tone was normal.  The veteran had a weak left hand 
grip, but no sensory deficit.  The diagnosis was frozen 
shoulder.

In an addendum to the June 1997 VA orthopedic examination, 
it was noted that, although x-ray examination revealed 
normal findings, the veteran had some limitation of motion 
on physical examination, believed to be secondary to 
traumatic osteoarthritic changes not seen on X-ray 
examination.  The examiner also suspected Parkinson's 
disease and recommended additional neurological evaluation.  
Range of motion studies revealed left shoulder flexion and 
abduction to 100 degrees and external and internal rotation 
to 45 degrees.  Cervical spine forward flexion was to 65 
degrees, backward extension was to 50 degrees, and rotation 
was to 55 degrees.  A report of an August 1997 VA 
neurological evaluation of the veteran included a finding of 
no evidence of Parkinson's disease.

In statements dated in October 1997, October 1998, August 
2000, February 2001, and April 2002 the veteran reiterated 
his claims for increased ratings and his assertions that his 
service-connected disabilities prevent him from lifting his 
hands from his sides.

Private medical records dated in July and August 2001 show 
that a computed tomography (CT) scan was normal except for 
multiple metallic foreign bodies.

VA orthopedic examination in May 2002 noted the veteran 
complained of pain on motion and stiffness to the right 
shoulder and neck.  There was no evidence of flare-ups of 
joint disease or episodes of dislocation or recurrent 
subluxation.  The examiner, an orthopedic surgeon, noted 
that range of motion studies, by goniometer, of the right 
shoulder revealed active flexion to 45 degrees, extension to 
30 degrees, internal rotation to 45 degrees, external 
rotation to 20 degree, and abduction to 30 degrees and 
passive flexion to 90 degrees, extension to 30 degrees, 
internal rotation to 55 degrees, external rotation to 80 
degrees, and abduction to 90 degrees.  It was noted that the 
veteran complained of pain beyond these ranges of motion and 
that pain was his major functional impairment.  There was 
evidence of tremors on right shoulder motion but no evidence 
of edema, swelling, redness, or heat.  The diagnoses 
included residuals of a gunshot wound to the left scapula 
and residuals of a shrapnel wound to the neck, MG XXIII.  

In an addendum the examiner noted that there was no 
evidence, including X-ray examination, of a fractured bone 
as a result of a shrapnel wound and no evidence the 
veteran's left shoulder or cervical spine were violated by a 
gunshot or shrapnel.  Multiple shrapnel foreign bodies were 
noted over the posterior muscles of the neck, MG XXIII, but 
none were noted over the cervical spine.  There was also no 
evidence of any muscle atrophy in the areas involved.  It 
was the examiner's opinion that the veteran's arthritis or 
left shoulder or cervical area pain was not due to the 
veteran's shrapnel or gunshot wounds but was more likely the 
result of advancing age.  

In a May 2002 VA muscle injuries examination report the 
examiner noted MGs I and XXIII had been injured but that 
there was no evidence of any bony involvement, major tissue 
loss, sensitivity, adhesions, tendon damage, joint or nerve 
damage, muscle herniation, or atrophy.  Muscle strength was 
3-/5 and the MGs involved seemed normal with good tone.  The 
examiner noted that the veteran's claims folder was reviewed 
in June 2002 but provided no additional comments.

A May 2002 neurology examination report noted the veteran 
had no neurologic impairment.  The examiner stated the 
veteran at times pretended not to be able to raise his left 
arm but that he was able to do so if his attention was 
distracted.  There was no evidence of atrophy to the left 
upper extremity or pathological reflexes.  The examiner 
noted that the veteran's claims folder was reviewed in June 
2002 but provided no additional comments.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2.

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7.

VA regulations provide that muscle injuries may not be 
combined with a peripheral nerve rating of the same body 
part unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for manifested disorders is not duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

The Rating Schedule provides that a moderate disability of 
the muscles may result from through and through or deep 
penetrating wounds of relatively short track by a single 
bullet or small shell or shrapnel fragment.  The absence of 
the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also 
reflects moderate injury.  The history of the disability 
should be considered, including service department records 
or other sufficient evidence of hospitalization in service 
for treatment of the wound.  Consistent complaints on record 
from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles 
should be noted.  Evidence of moderate disability includes 
entrance and (if present) exit scars which are linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue, signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
failure in comparative tests.  38 C.F.R. § 4.56.

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability 
to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of a missile through important MGs.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the MGs 
involved may also give evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56.

Severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound 
due to a high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of a high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
unemployability due to an inability to keep up with work 
requirements may be considered.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to MGs in the track of a missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of a missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
show positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present 
but a diminished excitability to faradic current compared 
with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction of 
an opposing group of muscles, if present, indicates 
severity.  Adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in area 
where bone is normally protected by muscle, indicates the 
severe type.  Atrophy of MGs not included in the track of 
the missile, particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 
C.F.R. § 4.56.
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Change in Law

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Although the criteria 
for rating muscle injuries were amended effective July 3, 
1997, the basic diagnostic code criteria for rating shoulder 
and neck disabilities are unchanged.

The Board notes, however, that 38 C.F.R. § 4.55(b) was 
revised and that the prior version of that regulation will 
be applied as it is more explicitly favorable to the 
veteran's claim.  The prior version provided that two or 
more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may 
be combined, but not in combination, to receive more than 
the rating for ankylosis of that joint at an "intermediate" 
angle, except that with severe injuries involving the 
shoulder girdle and arm, the combination may not exceed the 
rating for unfavorable ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.55(b) (effective prior to 
July 3, 1997). 

Residuals of a Left Shoulder Gunshot Wound

The Board finds that the November 1949 examination report is 
persuasive regarding the severity of the veteran's gunshot 
wound injuries.  This report was based on a thorough 
examination of the veteran and was conducted within a few 
years of the veteran's actual injury.  While recent medical 
opinions do not indicate bony injuries, the November 1949 
findings indicative of such may not be ignored.  As the 
veteran's left shoulder gunshot wound residuals include 
muscle and bony injuries, they may be rated based either on 
limitation of motion or under the criteria for rating muscle 
injuries, whichever is most favorable.

A 40 percent rating for limitation of motion of the major 
shoulder requires that motion be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Code 5201.  A 40 percent 
rating is also assigned where there is ankylosis of 
scapulohumeral articulation at an intermediate angle.  A 50 
percent rating requires ankylosis at an unfavorable angle.  
38 C.F.R. § 4.71a, Code 5200.  Here, despite the veteran's 
subjective complaints that he cannot raise his hands from 
his sides, the clinical findings on examination did not 
demonstrate that left arm motion was limited to 25 degrees 
from the side.  Accordingly, an increased rating is not 
warranted under Code 5201.  As the left shoulder clearly is 
not ankylosed, a 50 percent rating under Code 5200 based on 
unfavorable ankylosis is not warranted.  There is also no 
medical evidence of fibrous union of the humerus to warrant 
a 50 percent rating under Diagnostic Code 5202.

Although the June 1997 VA orthopedic examination included a 
diagnosis of gunshot wound to the left shoulder/scapula area 
with probable nerve injury, VA neurological examinations in 
June 1997 and May 2001 did not reveal peripheral nerve 
involvement affecting entirely different functions so as to 
warrant a separate rating for peripheral nerve paralysis.  
See 38 C.F.R. § 4.55.  In addition, a July 1993 private 
medical opinion noted the veteran's neurologic symptoms 
could not be attributed to his service-connected injuries 
but were due to senile cervical osteoarthritis.

Diagnostic Code 5301 governs disability of MG I, which 
consists of the following extrinsic muscles of the shoulder 
girdle: trapezius, levator scapulae, and serratus magnus.  
Muscle functions include upward rotation of the scapula and 
elevation of the arm above the shoulder level.  A 40 percent 
rating is warranted for severe injury to this MG in the 
dominant arm.  38 C.F.R. Part 4, Code 5301.

Diagnostic Code 5302 governs disability of MG II, which 
consists of the following extrinsic muscles of the shoulder 
girdle: pectoralis major II (costosternal), latissimus dorsi 
and teres major (teres major, although technically an 
intrinsic muscle, is included with latissimus dorsi), 
pectoralis minor and rhomboid.  Muscle functions include 
depression of the arm from vertical overhead to hanging at 
the side, downward rotation of scapula and acting with MG 
III in forward and backward arm swing.  A 40 percent rating 
is warranted for severe injury to this MG in the dominant 
arm.  38 C.F.R. Part 4, Code 5302.

Diagnostic Code 5303 governs intrinsic muscles of the 
shoulder girdle, including: pectoralis major I (clavicular) 
and deltoid.  Muscle functions include elevation and 
abduction of arm to the level of the shoulder and acting 
with MG II in forward and backward swing of the arm.  A 40 
percent rating is warranted for severe injury to this MG in 
the dominant arm.  38 C.F.R. Part 4, Code 5303.

Diagnostic Code 5304 governs intrinsic muscles of the 
shoulder girdle, including the supraspinatus, infraspinatus 
and teres minor, subscapularis, and coracobrachialis.  
Muscle functions include stabilization of the shoulder 
against injury in strong movements, holding the head of the 
humerus in the socket, abduction, and outward rotation and 
inward rotation of the arm.  A 30 percent rating is 
warranted for severe injury to this MG in the dominant arm.  
38 C.F.R. Part 4, Code 5304.

The Board notes that the veteran's service-connected muscle 
injuries to MGs I, II, III, and IV are all located within 
the same anatomical region of the shoulder girdle.  In the 
case of an ankylosed major shoulder, if MGs I and II are 
severely disabled, the evaluation of the shoulder joint 
under Diagnostic Code 5200 will be elevated to the level for 
unfavorable ankylosis (or 50 percent), if not already 
assigned, but the MGs themselves will not be rated.  38 
C.F.R. § 4.55(c)(2).  The combined evaluation of MGs acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except 
in the case of MGs I and II acting upon the shoulder.  38 
C.F.R. § 4.55(d).

The persuasive medical shows the veteran sustained injuries 
to MGs I, II, III, and IV and that injuries to MGs I and II 
were through and through, involved bony damage and multiple 
scattered retained foreign bodies, and required prolonged 
convalescence.  The evidence is ample that the injuries were 
severe as outlined in 38 C.F.R. § 4.56.  Under § 4.55(b) 
(effective prior to July 3, 1997), ratings of severe muscle 
injuries to the shoulder girdle and arm may be combined to 
equal (but not exceed) the 50 percent rating for unfavorable 
ankylosis of the scapulohumeral joint.  Accordingly, the 40 
percent ratings that would here be assigned for severe 
injuries to MGs I and II (and any further ratings for MGs 
III and IV injuries) may be combined to a rating of 50 
percent.  (The Board notes incidentally that, by inference 
from 38 C.F.R. § 4.55(d), the same 50 percent rating is 
possible under the current criteria. However, the veteran's 
entitlement to a 50 percent rating is more explicit under 
the criteria in effect prior to July 3, 1997.)  

It is noteworthy at this point that as the Court granted the 
Secretary's motion requesting preservation of the Board's 
grant of a 50 percent rating, the question before the at 
this time is whether a rating in excess of 50 percent is 
warranted.  Clearly it is not.  Neither the old nor the new 
criteria for rating gunshot wounds to the shoulder permit a 
combination of muscle ratings to exceed the 50 percent 
rating assignable for unfavorable ankylosis of the major 
shoulder.  A rating higher than 50 percent for shoulder 
disability would only be possible if there was nonunion 
(Code 5002), replacement (Code 5051), or amputation (Codes 
5120, 5121), none here shown.  The Board would also be 
remiss if it did not note that detailed more recent VA 
examination (May 2002) revealed that findings which were 
previously reported (e.g. May 1997 neurological examination 
which showed a frozen shoulder), and which were considered 
in the Board's previous grant to 50 percent, likely included 
some degree of embellishment/exaggeration of symptoms by the 
veteran.

Residuals of a Gunshot Wound to the Neck

Diagnostic Code 5323 governs disability of MG XXIII, which 
consists of suboccipital, lateral vertebral and anterior 
vertebral muscles.  Muscle functions include movements of 
the head and fixation of shoulder movements.  A 30 percent 
rating is warranted for severe injury to this MG.  38 C.F.R. 
Part 4, Code 5323.  The 30 percent rating currently assigned 
to the veteran's neck disability is the maximum rating 
available under Diagnostic Code 5323.  See 38 C.F.R. § 4.14.

The veteran's neck disability may alternatively (but not 
separately because the same functions are involved, 38 
C.F.R. § 4.14) be rated based on limitation of motion of the 
cervical spine.  The next higher rating, 40 percent, based 
on limitation of motion, is warranted where there is 
unfavorable ankylosis of the cervical spine.  38 C.F.R. Part 
4, Code 5287.  Here, ankylosis is not shown.  Accordingly, 
the next higher rating is not warranted.

It also is not shown that a residual neck scar or any 
associated neurological disorder impairs any separate 
function so as to warrant a separate rating.  Therefore, the 
Board concludes that the current 30 percent rating 
encompasses all impairment of the veteran's neck which is 
shown.  As the preponderance of the evidence is against this 
claim, it must be denied.

Extraschedular Consideration

In exceptional cases where evaluations provided by the 
Rating Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).  The 
Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected disorders, that would take 
his case outside the norm so as to warrant an extraschedular 
rating.  In fact, the persuasive medical evidence in this 
case indicates the veteran's shoulder and neck pain and any 
present neurologic symptoms in that area were more likely 
due to his advancing age.  There is no evidence of recent 
hospitalizations for the service connected gunshot wound 
residuals, and the veteran has not cooperated with the RO's 
efforts to secure his private treatment records to discern a 
more complete disability picture.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 50 percent for residuals of a gunshot 
wound to the left (major) shoulder is denied.

A rating in excess of 30 percent for residuals of a gunshot 
wound to the neck is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

